Citation Nr: 1430201	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from November 1965 to August 1967.  He was awarded the Combat Infantryman Badge and the Purple Heart for sustaining combat wounds during his service in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue currently on appeal is entitlement to service connection for PTSD.  The Board has also considered whether the Veteran's PTSD claim raised the issue of whether service connection is warranted for any other acquired psychiatric disorder.  Essentially, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2000).  In this regard, the underlying service connection issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder to include PTSD. 

A review of the Virtual VA paperless claims processing system reveals a pertinent May 2014 brief from the Veteran's representative that has been reviewed by the Board and other documents that are repetitive of what is contained in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran engaged in combat during service.

2.  The probative evidence of record demonstrates that there is no diagnosis of PTSD.

2.  The probative evidence of record demonstrates that any diagnosed psychiatric disorder is not related to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  A psychiatric disorder was not incurred in or aggravated by service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Review of the claims folder reveals compliance.  The duty to notify was accomplished by way of a letter sent to the Veteran in January 2010.  The letter satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  The Veteran was also provided a PTSD questionnaire in the January 2010 letter.  

Thus, the Veteran has received all required notice in this case for the particular issue, such that there is no error in the content of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009)  There has not been an allegation of any error in notice.  With regard to timing in the present case, the RO issued all required notice prior to the April 2010 rating decision currently on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA treatment records and a VA psychological examination and addendum opinion.  For his part, the Veteran has submitted argument from his representative, a PTSD stressor statement and lay evidence in support of his stressor.  He has not identified any other relevant private or VA medical evidence. 

The Veteran was afforded a VA examination in March 2010 and an addendum medical opinion from a VA examiner was obtained in July 2010.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The examination and opinion are adequate because they were thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  They were also based on clinical testing, to include analysis of the DSM-IV criteria for PTSD.  The VA examination also considered the Veteran's lay assertions.  Thus, the VA examination and opinion are adequate.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issues on appeal.

II.  Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303 (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Diseases that are considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Where the evidence shows an enumerated chronic disease in service or continuity of symptoms of such a disease after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b), Walker, 708 F.3d 1335-1337.  Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); 38 C.F.R. § 3.384 (2013).  

Under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision does not establish a presumption of service connection; rather it eases the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  

In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  If the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

III. Service Connection for PTSD

In this case, the Veteran contends that he has PTSD attributable to combat-related stressors.  The establishment of service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The Veteran had combat exposure, as evidenced by his Combat Infantryman Badge and Purple Heart.  Moreover, his DD 214 reveals his military occupational specialty (MOS) as a light weapons infantryman is also supportive of combat exposure.  The Veteran states he experiences nightmares, flashbacks and anxiety related to his combat experiences in which he was exposed to grenades, shrapnel, ambushes and went on daily patrols.  He provided a list of unit members who had been killed in action. There is no clear and convincing evidence to the contrary of no combat, and the Veteran's claimed combat stressors are consistent with the circumstances, conditions, or hardships of his service.  See 38 U.S.C.A. § 1154(b).  Therefore, the evidence shows the Veteran engaged in combat during his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  As such, the Veteran's lay assertions are confirmed regarding his combat stressors.  38 C.F.R. § 3.304(f).  The remaining issues, therefore, are the presence of a current disability that is related to the Veteran's combat stressors.  Dalton, 21 Vet. App. at 36-37; Cohen, 10 Vet. App. at 138.

With respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 C.F.R. §§ 3.303, 3.304(f); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The March 2010 VA examiner determined, upon a full examination and review of the Veteran's reported symptoms, that the Veteran did not meet the DSM-IV diagnostic criteria for a PTSD.  The examiner reasoned that the Veteran's experience in Vietnam did not affect his ability to maintain employment nor did it affect his relationships with family or friends.  The examiner noted that the Veteran may have experienced more PTSD related symptoms when he first returned from Vietnam but that he now only has a few symptoms that appear to be rather mild.  The examiner did not render a PTSD diagnosis because the criteria were not met. 

In an April 2010 VA behavioral health laboratory initial assessment, the Veteran underwent a PTSD screen.  Although the Veteran met some of the DSM-IV criteria for PTSD, he did not meet them all.  Therefore, the evidence of record contains no current diagnosis for PTSD from a medical professional; rather, at least one examiner has expressly determined there was no such diagnosis.  

The Board finds the Veteran's lay statements regarding his psychiatric symptoms during service and currently to be both competent and credible as they are readily observable and obtained through personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (2013); Layno, 6 Vet. App. at 469 (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  The Veteran is not, however, competent to provide a diagnosis of PTSD as it requires specialized medical and technical skill.  38 C.F.R. § 3.159(a) (1).  PTSD is a condition that can only be diagnosed by a medical professional.  38 C.F.R. § 3.304(f).  Additionally, the statements are outweighed by the VA examiner's opinion that there is no PTSD diagnosis - the examiner was a highly skilled medical professional assessing a psychiatric diagnostic tool.  Additionally, the examiner did not ignore the Veteran's lay statements regarding his psychiatric symptoms; rather, he expressly considered them.  Thus, the Board accords more probative value to the examiner's opinion.  In the present case, the Board concludes that the most probative medical evidence, which is that of the VA examination results, weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV.  Service connection for an acquired psychiatric disorder, other than PTSD

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the record contains no diagnosis for a psychosis.  See 38 C.F.R. § 3.384.  Therefore, with no diagnosis in the record for a psychosis, the Veteran does not have an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions based on "chronic" symptoms in service (or within the presumptive period under § 3.307), or "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply here.  Walker, 708 F.3d at 1338-39.  

The record does contain, however, a number of VA treatment records dated 2009 and 2010, which list a diagnosis of insomnia, not otherwise specified (NOS).  In April 2010, following complaints of insomnia and anxiety, the Veteran was diagnosed with insomnia, not otherwise specified (NOS).  The impressions included to rule out anxiety, but no diagnosis of this was ever made.  In addition, although the March 2010 PTSD examination did not provide any diagnosis following the examination, in a July 2010 addendum, a separate examiner determined that the only diagnosis was insomnia NOS.  In this regard, primary insomnia is listed as a separate sleep disorder in the DSM-IV.  In particular, the predominant complaint is difficulty initiating or maintaining sleep, or nonrestorative sleep, for at least 1 month.  DSM-IV at 255.  Therefore, the evidence establishes a current psychological diagnosis for insomnia, NOS.  There are no other diagnoses of record.  

The second requirement for service connection is in-service incurrence of a disease or injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  In this regard, service treatment records do not document any complaints or diagnosis related to an insomnia disorder or any other psychiatric disorder.  Although the Veteran is entitled to the combat presumption, his lay statements have not specifically indicated that he experienced insomnia during service.  38 U.S.C.A. §  1154; 38 C.F.R. § 3.304(d).  The Board, however, concedes that the Veteran has combat stressors and thus, there is an in-service event.  

Finally, the evidence of record does not demonstrate a relationship between the currently diagnosed insomnia disorder and military service.  See 38 C.F.R. § 3.303(a), (d); Shedden, 381 F.3d at 1167.  Specifically, the VA examiner in July 2010 reviewed the evidence of record, including the Veteran's lay statements, and found that there is no evidence to support a relationship to combat experiences since neither combat related nightmares nor anxiety are contributing to the Veteran's current insomnia.  The examiner noted that the Veteran's insomnia is in the low to moderate range and has improved with sleep aids.  Furthermore, the examiner notes that there is a high probability of a possible obstructive sleep apnea disorder and if that is the case, then the Veteran's insomnia is likely characterized as a breathing related sleep disorder. 

The Board notes that the Veteran is competent to report psychiatric symptoms, including insomnia, both during and after service.  See 38 C.F.R. § 3.159(a)(2) ; Layno, 6 Vet. App. at 469.  However, the Veteran is not competent to determine that such symptoms constitute a specific psychiatric disorder, in this case, as that requires specialized medical knowledge, as does any opinion regarding a relationship to service.  See 38 C.F.R. § 3.159(a)(1).  Additionally, the Veteran has not provided any specific lay description of psychiatric symptoms such as insomnia during or immediately after discharge from service.  In any event, the Board finds the Veteran's lay statements with regard to nexus less persuasive than the VA examiner's opinion that the current insomnia disorder is not caused by or the result of his combat experiences during service.  The VA examiner specifically found that the Veteran's combat-related nightmares are not contributing to his insomnia disorder.  

After a review of the entire record, the Board concludes that the preponderance of the evidence is against a finding of entitlement to service connection for an acquired psychiatric disorder related to active service.  Accordingly, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied. 





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


